Citation Nr: 9912158	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
January 1950, and from October 1950 to September 1951.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in September 
1997.  This case was remanded by the Board in April 1998 for 
further development; it was returned to the Board in February 
1999.

The Board initially notes that the issues of entitlement to 
service connection for residuals of shell fragment wounds of 
the right lower extremity and for tinnitus have been raised 
by the record, but that the RO has not adjudicated either 
issue.  The Board also notes that the veteran, in an October 
1998 statement, raised the issue of entitlement to an 
increased rating for bilateral frozen feet, and at his 
November 1998 VA examination raised the issue of entitlement 
to service connection for a laceration of the forehead.  
These matters are therefore referred to the RO for 
appropriate action.

The Board also observes that additional evidence was received 
while the case was in remand status for which the RO 
erroneously concluded that the veteran had submitted a waiver 
of initial RO consideration.  Although the RO has not 
readjudicated the issue on appeal or issued a Supplemental 
Statement of the Case on the issue reflecting consideration 
of the additional evidence received following the Board's 
April 1998 remand, further RO action on this issue is not 
required in light of the disposition of the veteran's claim 
below.
 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral hearing loss originated in 
service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that although the veteran 
maintains that his service medical records were destroyed in 
a fire, his service medical records are, in fact, on file, 
and there is no indication that his service medical records 
are incomplete.
 
Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Service medical records are negative for any evidence of 
hearing loss.  At the veteran's pre-induction examination the 
presence of a scar on the forehead was identified.  The 
records reflect that the veteran was seen on one occasion for 
left ear pain associated with a cold.  The reports of the 
veteran's examinations for discharge for both periods of 
service disclose that his auditory acuity was considered 
normal.  Service personnel records show that the veteran was 
present in a combat zone in December 1950 and that he 
assisted medical officers in the care and treatment of 
wounded.  Morning Reports for the veteran show treatment for 
pes planus, but contain several entries indicating treatment 
for unspecified reasons.

On file are VA treatment reports from February 1992 to 
September 1998, which indicate that the veteran had a history 
of hearing loss, ear infections and cerebral vascular 
accidents.  Various audiological examinations confirmed the 
presence of bilateral hearing loss, which was initially 
attributed to his history of cerebral vascular accidents, 
although later entries indicate the possibility that his 
complaints were secondary to noise exposure, including a 
concussive injury, in service.  The treatment records 
indicate that the veteran was eventually issued hearing aids.

On file are the reports of November 1995 and July 1997 VA 
psychiatric examinations, at which time the veteran reported 
a history of hearing loss and cerebral vascular accidents.  
The examiners rendered Axis III diagnoses of hearing loss and 
status post cerebral vascular accident.

At the veteran's September 1997 hearing before the 
undersigned he testified that he served as a combat medic 
during the Korean War, during which time he was exposed to 
heavy artillery fire.  He stated that his exposure to such 
noise often produced temporary deafness, but that his 
auditory acuity did permanently decrease by the time he left 
service.  He averred that his family members noticed his 
hearing loss immediately upon his return from service and 
that he sought treatment for his hearing loss shortly 
thereafter.  He testified that he experienced no significant 
postservice noise exposure working with electronics in the 
broadcast industry.

On file is the report of an October 1998 VA examination, at 
which time the veteran reported a history of exposure to 
acoustic trauma in service, and alleged that he had had 
hearing loss since that time.  Audiological testing disclosed 
moderately severe to severe bilateral sensorineural hearing 
loss.  On a subsequent ear, nose and throat examination in 
November 1998, the veteran reported that he served as a 
combat medic in Korea, and that on one occasion he sustained 
a bullet to his helmet.  He informed the examiner that this 
incident temporarily deafened him, and that he still had a 
laceration in the midportion of his upper forehead.  He also 
reported exposure to high levels of artillery fire.  Physical 
examination revealed a scar over the forehead and the 
examiner diagnosed the veteran with bilateral hearing loss.  
The examiner opined that it was at least as likely as not 
that the veteran's bilateral hearing loss was due to noise 
exposure in service.  

Although service medical records are negative for hearing 
loss and despite the absence of postservice medical evidence 
of hearing loss until 1992, the veteran's service personnel 
records confirm his presence in a combat zone as a company 
aidman, and the Board has found the veteran's testimony 
concerning service noise exposure to be credible.  Moreover, 
while earlier treatment records attribute the veteran's 
hearing loss to cerebral vascular accidents, later entries 
suggested the possibility that the decrease in auditory 
acuity was instead due to noise exposure in service.  The 
etiology of the veteran's hearing loss was specifically 
addressed by a medical examiner in November 1998, who 
concluded that it was at least as likely as not that the 
veteran's hearing loss was due to noise exposure in service.  
Accordingly, the Board concludes that the evidence supports 
entitlement to service connection for bilateral hearing loss. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

